Case 1:20-cr-00388-DLC Document 30 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

eck net men wenn Nem en eee eee ee a x
UNITED STATES OF AMERICA, ; 20Cr0388-05 (DLC)
-y- ORDER
PEDRO REYNOSO, : USDC SDNY
: DOCUMENT
Defendant. : ELECTRONICALLY FILED
: DOC #:
—------------------~-------------------- x ¥
DENISE COTE, District Judge: DATE FILED:

 

 

 

 

 

Having received the defendant's August 12 proposal for the
defendant's release on bail, it is hereby

ORDERED that defense counsel shall consult with the
Pretrial Services Officer and the Government regarding his
proposal.

If IS FURTHER ORDERED that the Government shall advise the
Court by noon on Friday, August 14, regarding its position on
this application or whether it requires additional time to
investigate the proposal.

Dated: New York, New York
August 12, 2020

   

DENISE COTE
United Btates District Judge

 
